— Kane, J.
Appeal from a judgment of the County Court of Washington County (Leary, J.), *492rendered February 22, 1985, convicting defendant following a nonjury trial of the crimes of rape in the first degree and sexual abuse in the first degree.
The acts which formed the basis of the crimes charged herein came to the attention of the authorities approximately a year after their occurrence, in July 1983, when the victim’s mother informed an investigating officer that defendant had admitted to her of having sexual intercourse with her then nine-year-old daughter one night. The ensuing investigation resulted in a two-count indictment charging defendant with rape in the first degree and sexual abuse in the first degree.
At the time of trial, defendant duly waived his right to trial by jury and elected to be tried by the court. In addition to testimony from the victim, a description of the relevant evening’s activities included testimony from Lori Currier, the woman with whom the victim spent the evening by her mother’s request, two of Currier’s young children, ages seven and six, and Dean Hilder. Defendant, testifying in his own behalf, admitted being present on the occasion in question, but denied all of the allegations against him by directly contradicting the testimony of all of his accusers.
A review of the record reveals that the trial court’s verdict was properly supported by the evidence. The testimony of the victim, which established all the elements of both crimes, was corroborated by eyewitness testimony of the infant witnesses and supported by the testimony of Lori Currier, who, after hearing the victim scream, went to her aid in the bedroom and observed defendant naked, in bed on top of the naked victim. Moreover, there was other evidence of statements made by defendant, while incarcerated, to fellow prisoners, which could be construed as an admission of the crimes charged.
We find without merit other issues raised on this appeal, including those contained in the pro se brief, and conclude that the record clearly demonstrates that defendant received a fair and proper trial before the court with the aid of competent and experienced trial counsel. The judgment should be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Mikoll and Levine, JJ., concur.